          Case 1:18-cv-02684-KHP Document 45 Filed 01/07/19 Page 1 of 1
                                                                     Cowan, Liebowitz & Latman, P.C.
                                                                     114 West 47th Street
                                                                     New York, NY 10036-1525
                                                                     (212) 790-9200 Tel
                                                                     (212) 575-0671 Fax
                                                                     www.cll.com

                                                                     Eric J. Shimanoff
                                                                     Attorney
                                                                     (212) 790-9226
                                                                     ejs@cll.com


                                              January 7, 2019


By ECF

Hon. Katherine H. Parker
United States Magistrate Judge – S.D.N.Y.
United States Courthouse
500 Pearl Street, Courtroom 17D
New York, NY 10007


       Re:      Michael Kors v. Su Yan Ye, et al. - 18 Civ. 02684 (KHP)

Dear Hon Judge Parker:

       We represent Defendant Su Yan Ye in the above-referenced action. Pursuant to the
Court’s September 24, 2018 Order (Dkt.#32), we write on behalf of all parties to advise the
Court as to the status of settlement discussions in this matter. The parties have not reached a
settlement but anticipate continuing their discussions.

                                              Respectfully submitted,

                                              s/ Eric J. Shimanoff



cc: All Counsel of Record (via ECF)




27162/000/2563486
